 16DECISIONSOF NATIONAL LABOR RELATIONS BOARDandmodifications of the Intervenor, and that such noticetherefore did not terminate the contract. We do not agree. Itis clear from the fact that the Employer proceeded to negotiatewith the Intervenor despite the defect in its January 21notice; that such defect was not deemed substantial by eitherparty and was waived by them., Inasmuch as the agreementsreached by negotiation were never signed by both parties,they also cannot serve as a bar to this petition.4 Finally,the provision in the original contract which continues thatcontractuntilagreement is reached on proposed modifi-cations does not preserve the original agreement as a bar,as the Board consistently finds that such extension agree-ments are of indefinite duration and cannot bar a representa-tion petition.54.We find that all production and maintenance employeesemployed by the Employer at its Goshen, Indiana, plant,excluding office clerical employees, professional employees,guards, and supervisors as defined in the Act, constitutean appropriate unit for the purposes of collective bargainingwithin themeaningof Section 9 (b) of the Act .6[Text of Direction of Election omitted from publication.]Chairman Farmer took no part in the consideration ofthe above Decision and Direction of Election.SPaducah Battery Company, 88 NLRB 32.4Monarch Silver King, Inc., 94 NLRB 295.5 The Curtiss Way Corporation, 105 NLRB 642.6 The parties stipulated that this unit is appropriate.WESTINGHOUSE ELECTRIC CORPORATIONandFEDERA-TIONOF WESTINGHOUSE INDEPENDENT SALARIEDUNIONS,Petitioner.Case No. 4-RC-2050. November 10,1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene M.Levine, hearing officer. The hearing officer's rulings madeatthehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board finds:1.The Employerisengagedincommerce within themeaningof the Act.2.The labororganizationsinvolved claim to representcertain employees of the Employer.3.InternationalUnion of Electrical, Radio and MachineWorkers, CIO, and its Local 401, herein collectively called107 NLRB No. 7. WESTINGHOUSE ELECTRIC CORPORATION17the IUE,were allowed to intervene on the basis of a currentcontractwith the Employercovering some of the employeesinvolvedinthisproceeding.The Employer and the IUEassertthatthis contract constitutes a bar to an electionamong the Employer'ssalaried nonprofessionalemployees.The partieshave stipulatedthat the IUE'scontract ofOctober 1, 1950,as amended,was renewedon August 1,1953.The original petition herein wasfiledon July 17,1953, and requested a bargaining unit composed of all salariedemployeesat the Employer's Metuchen, New Jersey, plant,excludingonlyguards and supervisors.Thereafter, on August5,1953, thePetitioner amended its petition to request oneelection for the nonsupervisory salaried professional em-ployees and a separate electionfor the remainder of thenonsupervisory salariedemployees of the Metuchen plant.The IUE contendsthat the original petition did not raise aquestion concerning representationbecause thePetitionerthere sought to representbothprofessional and nonprofes-sionalemployeesina singleunit,without according theprofessional employees the separate election guaranteed themby Section 9 (b) (1) of the Act. The IUE further contends thattheAugust5,1953, amendment to the petitioncouldnot curethisdefectbecause its contractwith the Employer wasrenewed onAugust1,and thereafter constituteda bar. Wecannot accept these contentions.Section 9(b) (1) of the Actisnot a general interdictionagainst the establishment of bargainingunits composed ofbothprofessional and nonprofessionalemployees.Indeed,theBoard consistentlyfinds suchunits appropriate whenprofessionalworkers indicate in a separateelection thatthey desiretobeincludedina larger bargaining unit.'As the amendment of August5, 1953, simplysought a votingprocedure requiredby the statute, and did notenlarge inany way theunit requestedby the originalpetition,we findthatitwas timely and thatthe original petition raised aquestion concerning representationof the employees of theEmployer within themeaning of Section9 (c) (1) and Section2 (6) and (7) of the Act.24.The Petitionerseeks to represent the salaried pro-fessionaland salaried nonprofessionalemployees at theEmployer'sMetuchen planteither as a single unit or astwo separateunits. Theparties arein completeagreementas to the compositionof both units except that the Employerwould exclude the manufacturingengineersfrom the pro-fessional unit as managerialemployees. The Petitioner dis-'See Sonotone Corporation,90 NLRB 1236.2SeeThe RaulandCorporation,97 NLRB 1333. We alsorejectthe IUE's contention thatthe Petitionerhas made an inadequate showing of interest.We are advised that the Petitioner'sshowing,whichisamatter not subject to collateralattack,meets our administrative re-quirement. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDputes this contention and would include them in the profes-sional unit.,Inan earlier proceeding the Board considered the statusofmanufacturing engineers at the Employer'sSouth Phila-delphiaWorks and determined that they should be excludedfrom the professional voting group there because they exercisemanagerial functions.3As the duties and responsibilitiesof these employees are the same at both plants, and as thepresent record adds no significant evidence to that consideredby theBoard in the earlier proceeding,we shall follow thedetermination made in that case and exclude the manufacturingengineers as managerial employees.As a result of the foregoing,and the agreement of theparties,we find that the employees in the following votinggroupsmay constitute separate appropriate units for thepurposes of collective bargaining within themeaning ofSection 9 (b) of the Act:(a)The professional voting group--all professional em-ployees employed by the Employer at its Metuchen, NewJersey, plant, including engineers, design engineers,seniorengineers, junior engineers,method engineers,time andmotion analysts,and nurses,but excluding manufacturingengineers, doctors, and supervisors as defined in the Act.(b)The nonprofessional voting group--all salaried clericaland technical employees of the Employer employed at itsplant in Metuchen,New Jersey,including assistant buyers,but excluding all industrial relations employees,departmentheads, secretaries to department heads, the paymaster-cashier, the internal auditor,budget accountants, buyers,outside expediters,all employees in voting group(a), guards,and supervisors as defined in the Act.We further find that if a majority of the employees in pro-fessionalvoting group(a)so desire, both groups may bemerged into a single salaried unit which,inthe circumstances,we find to be appropriate for the purposes of collectivebargaining within the meaning of the Act.Inorder to ascertain the desires of the professional em-ployees as to inclusion in a unit with nonprofessional employees,we shall direct separate elections in the two voting groups.The employees in the nonprofessional voting group(b)willbe polled as to which,ifeither,of the competing unions theywish to represent them. The employees in the professionalvoting group(a)will be asked two questions on the ballot:(1)Do you desire the professional employees to be includedwith the clerical and technical employees in a single unitfor the purposes of collective bargaining?; (2) do you desireto be represented for the purposes of collective bargainingby the IUE,The Federation of Westinghouse IndependentSalariedUnions, or by neither?; and if a majority of theemployees in the professional voting group(a) vote "Yes"389 NLRB 8, 30. IVORY PINE COMPANY OF CALIFORNIA19to the first question, indicating their wish to be included ina unit with the nonprofessional employees, they will be soincluded.Their votes on the second question will then becounted together with the votes of the nonprofessional votinggroup (b) to decide the representative for the whole salariedunit. If, on the other hand, the majority of the employees inthe professional voting group(a) vote against inclusion, theywillnotbe included with the nonprofessional employees.Their votes on the second question will then be separatelycounted to decide which union, if either, they want to rep-resent them in a separate professional unit. If a majorityvote for one of the competing labor organizations in oneormore of the alternative units as described above, theRegional Director 'conducting the elections is instructed toissue a certification or certifications of representatives forsuch unitor units.[Text of Direction of Elections omitted from publication.]IVORY PINE COMPANY OF CALIFORNIAandOPERATINGENGINEERS, LOCAL NO. 3, INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL, Petitioner. Case No. 20-RC-2354.November 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before AlbertSchneider,hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds:1.The Employerisengaged in commercewithin themeaning of the National Labor Relations Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner requests a unit of all production and main-tenance employees employed at the Employer's logging opera-tion nearKings Canyon National Park, California. The Em-ployer contends that the appropriate unit should include thelogging operations and its sawmill plant at Dinuba, California,with certain exclusions. The Employer also contends thatcertain men engaged in falling, limbing, and bucking opera-tions at the logging camp are not its employees but employeesof an independent contractor.The Employer's logging operations are carried on some 50miles from the mill site at Dinuba. Each operation is separately107 NLRB No. 9.